Citation Nr: 0424752	
Decision Date: 09/08/04    Archive Date: 09/16/04

DOCKET NO.  01-08 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for sarcoidosis, 
currently evaluated as 30 percent disabling.

2.  Entitlement to a total rating for compensation purposes 
based on individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jonathan Taylor, Counsel



INTRODUCTION

The appellant served on active duty from September 1985 to 
September 1988.  The appellant has also reported unverified 
active service during the Persian Gulf War.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 2000 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO), which increased the disability rating 
for the appellant's service-connected sarcoidosis from a 
noncompensable rating to a 30 percent disability, effective 
from June 17, 1999.  This case also comes before the Board on 
appeal from an April 2001 rating decision, which denied the 
appellant's claim of entitlement to a total rating for 
compensation purposes based on individual unemployability.

In a May 2002 decision, the Board denied the appellant's 
claims that were on appeal and remanded the issue of 
entitlement to an effective date earlier than June 17, 1999, 
for a 30 percent disability rating for sarcoidosis to afford 
the appellant an opportunity to perfect an appeal of that 
issue pursuant to Manlincon v. West, 12 Vet. App. 238, 240-41 
(1999) (holding that where a notice of disagreement is 
received by VA, the appellate process has commenced and the 
appellant is entitled to a Statement of the Case on the 
issue).  The appellant appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court").  On February 10, 2003, the 
Court, acting on a joint motion to remand the appeal, vacated 
that part of the May 6, 2002 Board decision that had denied 
the appellant's claims and remanded the case to the Board.

In December 2003 the Board remanded the issues of entitlement 
to an increased evaluation for sarcoidosis, currently 
evaluated as 30 percent disabling, and entitlement to a total 
rating for compensation purposes based on individual 
unemployability for additional development.  In July 2004 the 
appellant expressed his continued disagreement with those 
issues; therefore, those issues will be addressed further 
below.

In a June 2004 rating decision, the RO granted a 30 percent 
disability rating for sarcoidosis effective from July 28, 
1997.  The appellant had been seeking an effective date of 
September 27, 1997; therefore, the decision by the RO, 
granting an effective date earlier than that sought by the 
appellant, is a complete grant of the appellant's claim of 
entitlement to an effective date earlier than June 17, 1999, 
for a 30 percent disability rating for sarcoidosis.


REMAND

Regarding the issues of entitlement to an increased 
evaluation for sarcoidosis, currently evaluated as 30 percent 
disabling, and entitlement to a total rating for compensation 
purposes based on individual unemployability, this case is 
not yet ready for appellate review.  The RO has failed to 
fully comply with the instructions contained in the December 
2003 Remand from the Board.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  In the December 2003 Remand from the Board, 
the RO was instructed to ensure that notification and 
development required by 38 U.S.C.A. §§ 5102, 5103, and 5103A 
had been satisfied.  Although the Appeals Management Center, 
in Washington, D.C., attempted to comply with these 
instructions in a January 8, 2004 letter to the appellant, 
that letter requested information related to a claim for 
service connection rather than addressing the issues on 
appeal, both of which pertain to disabilities for which the 
appellant is already service connected.  In short, that 
letter did not address specifically the claims that are 
currently before the Board.  Additionally, as pointed out by 
the appellant's representative in its August 2004 brief, the 
January 8, 2004 letter failed to specifically detail the 
allocation of the burdens of obtaining necessary evidence.

Further, in a January 2004 statement, the appellant requested 
that copies of his treatment records be obtained from the VA 
health care facility in Orlando, Florida.  VA treatment 
records of the appellant have not been obtained since 
February 2001.  VA records are considered part of the record 
on appeal because they are within VA's constructive 
possession, and these records must be considered in deciding 
the appellant's claim.  See Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992); see also 38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159(c) (2003).  Records of VA treatment of the 
appellant should be obtained.

Accordingly, this appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C., for the 
following (VA will notify the appellant if further action is 
required on his part.):

1.  The RO must ensure that the 
notification requirements set forth at 38 
U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) are fully complied with and 
satisfied, regarding the issues of 
entitlement to an increased evaluation 
for sarcoidosis, currently evaluated as 
30 percent disabling, and entitlement to 
a total rating for compensation purposes 
based on individual unemployability.  
This includes notifying the appellant 
(1) of the information and evidence not 
of record that is necessary to 
substantiate the claim, (2) of the 
information and evidence that VA will 
seek to provide, and (3) of the 
information and evidence that the 
claimant is expected to provide.  The 
appellant should also be requested to 
provide any evidence in his possession 
that pertains to the claim.

2.  The RO should obtain VA records of 
treatment of the appellant for 
sarcoidosis at the VA facilities in 
Miami, Florida, and Orlando, Florida, 
from February 2001 to the present.  All 
records maintained are to be requested, 
to include those maintained in paper form 
and those maintained electronically 
(e.g., in computer files) or on 
microfiche.  The RO should associate all 
records and responses with the claims 
file.

3.  The RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case (SSOC) 
and given the opportunity to respond 
thereto.  The SSOC should set forth all 
pertinent laws and regulations and should 
include a discussion of the application 
of those laws and regulations to the 
evidence.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	M. W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




